DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments see pages 10-18, filed 05/19/2020 of remarks have been fully considered and are persuasive. In response to Applicant’s arguments regarding the amended independent claims 1 and 11 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-20 have been withdrawn.
Examiner’s Comments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via telephone from Mr. Douglas Hamilton (REG# 47,629) on 12/15/2021. The application has been amended as follows:
Please replace claim 1 with:
1. (Currently Amended) A method comprising:
receiving, by a distributed denial of service (DDoS) detection module of a DDoS mitigation appliance within a network, information regarding a plurality of Hypertext Transfer Protocol (HTTP) attributes for which an attack status is to be monitored, wherein the plurality of HTTP attributes comprise variable-length strings of characters and include one or more of an HTTP header field and a Uniform Resource Locator (URL);
determining the attack status for each of the plurality of monitored HTTP attributes by comparing, by the DDoS detection module, a plurality of granular traffic rates directed to a first hash value of each of the plurality of monitored HTTP attributes to a plurality of corresponding adaptive thresholds, wherein the first hash value is calculated based on a first hash algorithm;
when a granular traffic rate of the plurality of granular traffic rates for the first hash value of a particular monitored HTTP attribute of the plurality of monitored HTTP attributes exceeds an adaptive threshold for the particular monitored HTTP attribute, the particular monitored HTTP attribute is determined to be an under-attack HTTP attribute;
storing, by the DDoS detection module, details regarding the under-attack HTTP attribute in a memory of the DDoS detection module;

responsive to identifying the under-attack HTTP attribute, causing, by the DDoS detection module, subsequently received packets having the under-attack HTTP attribute to be dropped for a pre-determined blocking period; 
when a collision between the first hash value occurs between multiple of the plurality of monitored HTTP attributes, generating, by the DDoS detection module, multiple second hash values for the multiple monitored HTTP attributes; 
storing, by the DDoS detection module, the multiple second hash values of the multiple monitored HTTP attributes within multiple entries of a second stage table; and
linking, by the DDoS detection module, the multiple entries of the second hash values with the collided first hash value in the second stage table.

Please replace claim 2 with:
2. (Currently Amended)  The method of claim 1, further comprising: 
storing, by the DDoS detection module, the first hash value of each of the plurality of monitored HTTP attributes in a first stage table in the memory; and
storing, by the DDoS detection module, the details of the under-attack HTTP attribute in the second stage table in the memory after the under-attack HTTP attribute is determined.


Please cancel claim 7:
7.    (Canceled) 
Please replace claim 11 with:
11.    (Currently Amended) A computer system comprising:
a memory;
a non-transitory storage device having embodied therein instructions representing a security application; and
one or more processors coupled to the non-transitory storage device and operable to execute the security application to perform a method comprising:
receiving information regarding a plurality of Hypertext Transfer Protocol (HTTP) attributes for which an attack status is to be monitored, wherein the plurality of HTTP attributes comprise variable-length strings of characters and include one or more of an HTTP header field and a Uniform Resource Locator (URL);
determining the attack status for each of the plurality of monitored HTTP attributes by comparing a plurality of granular traffic rates directed to a first hash value of each of the plurality of monitored HTTP attributes to a plurality of corresponding adaptive thresholds, wherein the first hash value is calculated based on a first hash algorithm;

storing details regarding the under-attack HTTP attribute in the memory;
notifying a host computer coupled to the computer system  of the attack status and the details of the under-attack HTTP attribute; 
responsive to identifying the under-attack HTTP attribute, causing subsequently received packets having the under-attack HTTP attribute to be dropped for a pre-determined blocking period;
when a collision between the first hash value occurs between multiple of the plurality of monitored HTTP attributes, generating multiple second hash values for the multiple monitored HTTP attributes;
storing the multiple second hash values of the multiple monitored HTTP attributes within multiple entries of the second stage table; and
linking the multiple entries of the second hash values with the collided first hash value in the second stage table.
Please cancel claim 17:
17.    (Canceled) 
Examiner’s Comments
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of terminal disclaimer and Applicant's arguments filed on 05/19/2020 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Examiner, Art Unit 2497